RESCRIPT
TANNER, P. J.
This is a bill in equity and is heard upon a demurrer which raises the question whether or not an attachment takes precedence over a prior unrecorded deed.
Whie it is true that there are decisions to the effect that such an attachment does not take precedence, we think that under the provisions of our recording statute it does take precedence. While ordinarily an attaching creditor is not a purchaser for value, we think that our recording statute gives him a standing as such as against a prior unrecorded deed. The statute says that such a deed is void except as to the parties and their heirs, those taking such property by gift or devise from the owner, or those having notice of such prior unrecorded deed. The very fact that so many exceptions are specified in the statute, some of which were prior to the present statute, incorporated in the statute by construction, leads us to think that the statute means just what it says and that the deed is therefore void as to attaching creditors without notice.
Earle vs. Fiske, 103 Mass. 491 at page 492;
D’Arcy vs. Mooshkin, 183 Mass. 382;
6 Corpus Juris, page 297, p. 558.
The demurrer is therefore overruled.